Citation Nr: 0705973	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-12 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis of the joints 
other than the knees.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1941 to 
November 1945, September 1950 to September 1951, and October 
1952 to October 1954.  He was awarded the Korean Service 
Medal.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied entitlement to 
service connection for arthritis.  The case is now in the 
jurisdiction of the Columbia, South Carolina RO.  The veteran 
presented testimony at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in June 2004.  A 
transcript of the hearing is associated with the veteran's 
claims folder.  In June 2006, the Board remanded this matter 
on appeal for additional development.  

The Board notes that an October 2006 rating decision granted 
service connection for degenerative joint disease of the left 
and right knees and assigned a 10 percent rating to each knee 
from March 13, 2002.  This is a complete grant of benefits 
for arthritis of the knees, and therefore, the issue on 
appeal has been recharacterized as entitlement to service 
connection for arthritis of the joints other than the knees.      

In February 2007, the Board granted the veteran's motion to 
advance this appeal on the Board's docket.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006). 


FINDING OF FACT

There is no current diagnosis of arthritis of the joints 
other than arthritis of the knees. 




CONCLUSION OF LAW

Arthritis of the joints other than the knees) was not 
incurred in, or aggravated by, active military service, and 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in May 2002, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claim for service connection, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence that pertains to the claim to the RO.  The content 
of the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran was provided with notice of the type of evidence 
necessary to establish elements (1), (2), (3), (4) and (5) in 
VCAA letters dated in May 2002 and June 2006.  Although the 
June 2006 VCAA notice was provided to the veteran subsequent 
to the initial AOJ unfavorable decision, the Board finds that 
there is no prejudice to the veteran.  After the VCAA notice 
was provided, the veteran had several months to respond to 
the notice and submit additional evidence in support of his 
claim.  In June 2006, in response to the June 2006 VCAA 
letter, the veteran informed VA that he has given VA all the 
medical information he had.  The claim was readjudicated in 
October 2006.  The Board also points out that the veteran has 
not alleged any prejudice.  The Board finds that the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  The 
VCAA imposes a duty upon VA to seek relevant treatment 
records in all cases.  38 C.F.R. § 3.159(c)(1)-(3).  All 
available service medical records were obtained.  VA 
treatment records dated from January 2000 to December 2001 
from the Dorn VA medical facility, VA treatment records dated 
from March 2001 to August 2006 from the Columbia VA medical 
facility, and medical records from the M. Regional Medical 
Center dated in August 2001 are associated with the claims 
folder.  There is no identified relevant evidence that has 
not been accounted for.  The veteran was afforded a VA 
examination in September 2006 to determine the nature and 
etiology of the arthritis.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

III.  Discussion

The veteran asserts that he has arthritis of the joints which 
is related to his period of service.  He asserts that cold 
exposure while serving in Korea and Germany caused the 
arthritis.  The veteran states that he served near Chosin in 
Korea.  

Service medical records do not reflect a diagnosis of 
arthritis.  An October 1941 enlistment examination report 
indicates that examination of the veteran's feet was normal 
and he did not have any musculoskeletal defects.  A July 1942 
service medical record notes that the veteran had complaints 
of foot trouble and a corn.  His shoes were changed.  A May 
1943 service medical record indicates that the veteran had 
pain the arches of the feet.  He was given supports.  A June 
1943 physical examination revealed that examination of bones 
and joints was negative.  A May 1944 service medical record 
notes that the veteran reported having a low back ache.  A 
May 1945 physical examination revealed that examination of 
the bones and joints was negative.  A service discharge 
examination report dated in November 1945 indicates that 
musculoskeletal examination revealed a defect consisting of 
pain with flexion of the trunk.  It was noted that the 
veteran had continuous back ache for a year duration.  He had 
no injury.  Examination of the feet was normal.  Even though 
the veteran had complaints of pain in the aches of the feet 
and back, the service medical records do not attribute the 
pain to arthritis and arthritis was not diagnosed in service.     

Service medical records for the veteran's second period of 
service indicate that upon enlistment examination in August 
1950, examination of the spine, extremities, and feet 
revealed no significant abnormalities.  The September 1951 
separation examination report indicates that examination of 
the upper extremities, lower extremities, feet, and spine was 
normal.  It was noted that the veteran had complaints of 
occasional right knee pain.  Service medical records for the 
veteran's third period of service indicate that upon 
enlistment examination in October 1952 and upon separation 
examination in October 1954, examination of the extremities, 
feet and spine was normal.  Arthritis was not diagnosed in 
service.  There is no evidence of a diagnosis of arthritis 
within one year of service separation.  

There is no competent evidence of a current diagnosis of 
arthritis joints other than the knees, including arthritis of 
the fingers, hands, wrists, elbows, shoulders, cervical 
spine, thoracic spine, lumbar spine, hips, ankles, feet, and 
toes.  The VA treatment records, VA examination report, and 
private medical records do not establish a diagnosis of 
arthritis of any joint other than the knees.  An October 1961 
VA treatment record indicates that x-ray examination of the 
lumbosacral spine revealed slight narrowing of the 
intervertebral space between L5 and S1 with no evidence of 
other gross abnormality of the lumbosacral spine.  However, 
these findings did not result in a diagnosis of arthritis of 
the lumbar spine.  The treatment record indicates that the 
diagnosis was deferred and the veteran would be observed for 
low back syndrome.  VA treatment records dated in November 
2000 reflect a diagnosis of mild osteomyelitis and cellulitis 
of the right fifth toe.  See also the August 2000 Bone 
Imaging Report and the November 2000 x-ray report.  The 
medical evidence does not establish a diagnosis of arthritis 
of the right fifth toe.  An August 2001 M. Regional Medical 
Center treatment record indicates that the veteran had 
complaints of body aches.  However, a diagnosis of arthritis 
was not made.  A September 2002 VA treatment record indicates 
that the veteran had complaints of pain in the right hip and 
right shoulder.  The treatment record reflects a diagnosis of 
tendonitis of the right shoulder.  There is no evidence of 
arthritis.  The September 2006 VA examination report notes 
that the diagnosis was degenerative joint disease of both 
knees.  The examiner indicated that the veteran had 
complaints of pain in the right elbow, right shoulder, left 
hand, and back.  However, arthritis of these joints was not 
diagnosed.  

The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board finds no 
proof of current arthritis of the fingers, hands, wrists, 
elbows, shoulders, cervical spine, thoracic spine, lumbar 
spine, hips, ankles, feet, or toes.  

Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer; 
supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004) (holding that service connection requires a showing of 
current disability); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).  

The veteran's own implied assertions that he has current 
arthritis of the fingers, hands, wrists, elbows, shoulders, 
cervical spine, thoracic spine, lumbar spine, hips, ankles, 
feet and toes due to injury or disease in service are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to his symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
veteran has not submitted any medical evidence which supports 
his contentions. 

Because there is no evidence of current arthritis of the 
fingers, hands, wrists, elbows, shoulders, cervical spine, 
thoracic spine, lumbar spine, hips, ankles, feet, and toes 
related to service, the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, 
the claim is denied.




ORDER

Entitlement to service connection for arthritis of the joints 
other than the knees is not warranted and the appeal is 
denied. 



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


